Porter, J.
delivered the opinion of the court. This is an action brought against a *474justice of the peace, for malfeasance in office. The case came up on a bill of exceptions taken to the opinion of the judge a quo, refusing the plaintiff permission to give any evidence in support of the allegations contained in his petition, because it was not sworn to. No counsel has appeared for the appellee, and the case has been submitted without argument. We are not aware of any law which required. the petitioner to swear to the truth of the averments in the petition, or which takes this cash out of the general rule.
East'n District.
May, 1824.
Davezac for the plaintiff, Hawkins for the defendant.
The plaintiff need not support his petition by his oath.
The case of a justice sued for malfeasance in office, forms no exception to this rule.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed, and that this cause be remanded for a new trial, with directions to the parish judge not to prevent the plaintiff from offering proof in support of his petition, an the ground that it was not sworn to, and it is further ordered, adjudged and decreed, that the appellees pay the costs of this appeal.
Moreau & Dennis for the plaintiff, Seghers for the defendant.